Citation Nr: 0901581	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Attorney Robert R. Legg, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2006.  A 
transcript of this hearing has been associated with the 
claims folder.

In a May 2007 decision, the Board denied the veteran's claims 
for service connection.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in October 2008, pursuant to a Joint Motion for 
Remand to the Board, the Court remanded the case back to the 
Board on the basis that the Board's prior decision did not 
address the credibility of the veteran's lay testimony and 
statements that he suffered from hearing loss and tinnitus 
since service.  


FINDINGS OF FACT

The objective medical evidence of record does not show that 
bilateral hearing loss manifested during the veteran's active 
service or for many years thereafter.

The medical evidence of record does not show that tinnitus 
manifested during the veteran's active service or for many 
years thereafter.




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The criteria for establishing entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in May 2004 and June 2004 prior 
to the initial adjudication of his claims in the August 2004 
rating decision at issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, pertaining to the downstream disability rating 
and effective date elements of his claims.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA outpatient treatment reports, VA 
examinations, lay statements from the veteran's family and 
statements and testimony from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  However, this presumption is rebuttable 
by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his current 
bilateral hearing loss and tinnitus were incurred during his 
active military service as the result of significant noise 
exposure and have continued since that time.  In a November 
2006 video conference hearing before the Board, the veteran 
reported being exposed to noise during his active military 
service, while in basic training and while stationed in 
Germany performing his military occupational specialty as a 
driver of an armored vehicle.  

In lay statements submitted in September 2004 and October 
2004, the veteran's wife, daughter in-law, sisters, brothers 
in-law, brothers and stepson all reported that they witnessed 
the veteran having hearing problems and tinnitus.  In 
particular, the veteran's sisters and brothers stated that 
they recall him having a problem with ringing in his ears and 
hearing problems ever since he had come back from service in 
1963.  These lay statements also reflect that the veteran did 
not seek treatment for his hearing loss or tinnitus problems 
until his wife convinced him to get hearing aids in 2003.

Service treatment reports reflect the veteran's military 
occupational specialty was 140.00, noting field artillery, 
basic.  The entrance examination revealed 15 out of 15 on the 
whisper voice test with no complaints or findings of hearing 
problems or a ringing in the ears.  The veteran complained, 
in July 1963, of a loss of hearing in the left ear for which 
he was diagnosed with cerumen (ear wax) in the left ear and 
treated with an ear wash.  No further complaints of hearing 
loss were reported.  Upon separation from service, the 
veteran did not report any problems with his hearing or 
tinnitus on his Report of Medical History.  The separation 
examination did not reflect any findings of hearing loss or 
tinnitus.  Audiometric testing revealed the hearing threshold 
levels in decibels in the left ear were 15, 10, 15 and 20 at 
500, 1000, 2000 and 4000 Hertz respectively.  At 
corresponding frequencies in the right ear, the hearing 
threshold levels in decibels were 15, 10, 10 and 10 at 500, 
1000, 2000, 3000 and 4000 Hertz respectively.  (Note:  Prior 
to November 1, 1967, service department audiometric test 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison in this 
decision, for service department audiometric test results 
through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.)  

The first complaint of hearing loss following his discharge 
from service was in a September 2003 VA outpatient treatment 
report, wherein the veteran stated that his hearing was 
decreased since his episode of encephalitis in October 2002.  
VA outpatient treatment reports from September 2003 to May 
2004 also reflect that the veteran reported in an October 
2003 audiology consult that he noticed bilateral hearing loss 
following "IV Vancomycin treatment for encephalitis in 
November 2002."  Additionally, at this time the veteran 
reported having an intermittent low-level "ringing" in both 
ears for the past year, since the end of his antibiotic 
treatment, which occurred at least once a day and lasted 
several minutes.  

In a June 2004 VA examination, the veteran reported having 
hearing loss and tinnitus "most of his life since service," 
that had gotten worse since his encephalitis.  Audiometric 
testing revealed that the hearing threshold levels in 
decibels in the left ear were 20, 15, 25, 45 and 50 at 500, 
1000, 2000, 3000 and 4000 Hertz respectively.  At 
corresponding frequencies in the right ear, the hearing 
threshold levels in decibels were 10, 10, 20, 45 and 55 at 
500, 1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone 
averages were 33.75 in the left ear and 32.5 in the right.  
Maryland CNC speech recognition scores were 88 percent in the 
left ear and 88 percent in the right.  The veteran was 
diagnosed with moderate to moderately severe sensorineural 
hearing loss above 2000 Hertz, bilaterally, with good word 
recognition skills and independent results indicating normal 
middle ear functioning bilaterally.  The examiner noted that 
there were conflicting reports in the record as to when 
tinnitus began, noting the VA outpatient treatment reports 
which indicated tinnitus seemed to have begun in 2002 
following a Vancomycin treatment.  Thus, the examiner opined 
that it was not at least as likely as not that the veteran's 
hearing loss and tinnitus were caused by his military 
service.

In a June 2005 VA examination, the reported having "long 
term hearing loss and tinnitus" since having been exposed to 
noise from firearms during his military service.  He reported 
no other occupational exposure to noise following his 
discharge from active service.  The examiner found borderline 
to mild sensorineural hearing loss through 2000 Hertz falling 
precipitously to a moderately severe high frequency 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss through 2000 Hertz, falling to a 
moderately severe high frequency sensorineural hearing loss.  
The private audiology evaluation report included audiometric 
findings of pure tone hearing threshold levels that are shown 
in graphic form instead of numeric form.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 in order to determine the severity of 
any hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  

In addition, the private audiologist concluded that without 
pre/post military service audiograms to compare to pre/post 
Vancomycin treatment audiograms, it was impossible to 
determine the exact etiology of the veteran's hearing loss or 
degree that each risk factor may have contributed to his 
present degree of hearing loss and that without such 
historical documentation, any conclusion, including his own, 
regarding the etiology of the veteran's hearing loss would be 
subjective.  However, the examiner did opine that based on 
the veteran's reported history, hearing loss and tinnitus 
preceded his use of Vancomycin, and the noise that the 
veteran was exposed to during his military training and as a 
driver of an armored personnel carrier was the primary cause 
of his high frequency sensorineural hearing loss.  

In a July 2006, VA examination, the examiner was asked to 
review the entire claims file and provide an opinion as to 
whether the veteran's current hearing loss and tinnitus were 
due to his military noise exposure or were the result of 
post-[military] treatment with ototoxic medication 
(Vancomycin).  The examiner opined that the veteran's hearing 
loss and tinnitus were less likely as not (less than 50 
percent) related to or caused by his military service noise 
exposure.  The examiner concluded that the veteran's hearing 
loss and tinnitus were not noted to any noticeable degree 
until the encephalitis and treatment with Vancomycin and it 
was therefore as likely that encephalitis and the treatment 
thereof, Vancomycin, caused the current hearing loss and 
tinnitus.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, the findings of the June 2005 private 
audiologist were not predicated on a review of the claims 
folder and were, as the audiologist himself noted, only based 
on the veteran's reported history.  The Board, therefore, 
attaches greater weight to the opinions of the VA examiners 
from the June 2004 and July 2006 VA examinations, which were 
predicated on a review of the claims file and each examiner 
provided a rationale for the conclusions made.  In this 
regard, the Board notes that the July 2006 examiner 
specifically reviewed the June 2005 private audiologist's 
examination and noted his findings along with the rest of the 
objective evidence of record while forming his opinion.  
Moreover, as the private audiologist did not review the 
veteran's pre/post military service audiograms and pre/post 
Vancomycin treatment audiograms, by his own admission it 
would be impossible to determine the exact etiology of the 
veteran's hearing loss such that even his own conclusion 
would be subjective.  Therefore, in affording the opinions of 
the VA examiners greater weight as they were predicated on a 
review of the veteran's claims file, including service 
treatment reports and treatment records following service, 
the Board finds the veteran's current hearing loss and 
tinnitus are not related to noise exposure during his 
military service.  

The veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weight the 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board acknowledges the veteran's statements as well as the 
lay statements by his family that his current hearing loss 
and tinnitus are related to his military service.  However, 
the veteran's contentions regarding a relationship between 
his claimed disabilities and exposure to noise in service are 
statements of causation.  Although lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that while the veteran and his family are 
competent to testify to his symptoms, which were reported as 
having manifested in service and have continued since then, 
these statements are outweighed by the preponderance of the 
evidence, including service treatment reports, VA outpatient 
treatment reports, VA examinations and a private medical 
report, which demonstrates that hearing loss was not the 
result of noise exposure in service but the result of his 
encephalitis and subsequent treatment in 2002.  

Moreover, the veteran's statements and testimony presented 
throughout the duration of this appeal, are in contradiction 
with the veteran's statements made in the September 2003 and 
October 2003 VA outpatient treatment reports, in which he 
reported that his hearing decreased since his episode of 
encephalitis in October 2002, he noticed bilateral hearing 
loss following "IV Vancomycin treatment for encephalitis in 
November 2002" and he had intermittent low-level "ringing" 
in both ears for the past year, since the end of his 
antibiotic treatment.   After carefully considering the 
veteran's statements and testimony along with the evidence of 
record in light of the above, the Board finds that the 
veteran's statements that his hearing loss and tinnitus began 
in service and have continued since that time are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

After a review of the record, the Board concludes that 
entitlement to service connection for bilateral hearing loss 
and tinnitus is not warranted.  The veteran's bilateral 
hearing loss and tinnitus were not shown in service or for 
many years thereafter.  Service treatment reports reflect 
that the veteran complained of a cerumen (earwax) related 
hearing loss on one occasion which was treated and not 
subsequently reported, hearing loss was not demonstrated in 
the separation examination by audiometric testing and 
tinnitus was not reported at any time in service or at 
separation.  In fact, the veteran's disabilities were not 
reported until September and October 2003, in VA outpatient 
treatment reports, at which time the veteran reported 
noticing hearing loss and tinnitus since November 2002 and 
did not report any exposure to noise or onset of hearing loss 
prior to that time until after his claim was filed.  
Moreover, as the medical opinions of the VA examiners 
reflects that the veteran's hearing loss and tinnitus are not 
related to noise exposure during his military service, the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss and tinnitus are 
caused or aggravated by his active military service.  
Therefore, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus are denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


